        Case 5:19-cv-00113-SLP Document 1 Filed 02/05/19 Page 1 of 9



           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

(1) PATRICIA THOMPSON, as Personal         )
Representative of the Estate of            )
MARCONIA LYNN KESSEE,                      )
                                           )
                      Plaintiff,           )
                                           )   Case No. CIV-19-113-SLP
v.                                         )
                                           )
(1) BOARD OF COUNTY COMMISSIONERS)
FOR CLEVELAND COUNTY, an Oklahoma )
Political Subdivision; (2) CLEVELAND       )
COUNTY SHERIFF’S OFFICE, A county law )
enforcement agency; (3) TODD R. GIBSON, in)
his official and Individual capacities;    )
(4) ZACKERY ANDREWS, an individual;        )
(5) BRIAN KNAPP, an individual;            )
(6) CODY BARR, An individual; (7) STACY )
SHIFFLETT, An individual; (8) STEPHEN      )
SCOTT, an Individual; (9) CITY OF          )
NORMAN, an Oklahoma Municipality;          )
(10) CITY OF NORMAN POLICE                 )
DEPARTMENT, a municipal law                )
Enforcement agency;                        )
(11) KEITH HUMPHREY, In his office and     )
individual capacities; (12) KYLE CANAAN, )
an individual; (13) DANIEL BROWN, an       )
individual; (14) TURN KEY HEALTH           )
CLINICS, LLC, an Oklahoma Limited          )
Liability Company; (15) CLAYTON RICKERT)
An individual; (16) NORMAN REGIONAL        )
HOSPITAL AUTHORITY d/b/a NORMAN            )
REGIONAL HOSPITAL, public trust;           )
(17) EMERGENCY SERVICES OF                 )
OKLAHOMA, P.C., a Domestic Professional )
Corporation; (18) STEVEN M. ROBERTS, D.O)
An individual; (19) JUSTIN L. HOLBROOK, )
A.P.R.N., C.N.P, an individual,            )
                                           )
                      Defendants.
           Case 5:19-cv-00113-SLP Document 1 Filed 02/05/19 Page 2 of 9



                 DEFENDANTS’ JOINT NOTICE OF REMOVAL

      Defendants Board of County Commissioners for Cleveland County Oklahoma,

Cleveland County Sheriff's Office, Todd Gibson, individually and in his official capacity

as Sheriff of Cleveland County, Zackery Andrews, Brian Knapp, Cody Barr, Stacy

Shifflett, Stephen Scott, City of Norman, City of Norman Police Department, Keith

Humphrey, Kyle, Canaan, Turn Key Health Clinics, LLC, Clayton Rickert, Norman

Regional Hospital Authority, a public trust, d/b/a Norman Regional Health System and

Norman Regional Hospital, and Emergency Services of Oklahoma, P.C., (hereafter

“Defendants”) hereby jointly notify the Court and the parties that they are removing this

action to the United States District Court for the Western District of Oklahoma pursuant

to 28 U.S.C. § 1331, 28 U.S.C. § 1441, et seq., and 28 U.S.C. § 1367. Defendants

respectfully show the Court as follows:

      1.      These Defendants are some of the named Defendants in a civil action

brought against them in the District Court of Cleveland County, State of Oklahoma,

styled Patricia Thompson, as Personal Representative of the Estate of Marconia Lynn

Kessee, Plaintiff v. Board of County Commissioners for Cleveland County, an Oklahoma

Political Subdivision; Cleveland County Sheriff’s Office, a county law enforcement

agency; Todd R. Gibson, in his official and individual capacities; Zackery Andrews, an

individual; Brian Knapp, an individual; Cody Barr, an individual; Stacy Shifflett, an

individual; Stephen Scott, an individual; City of Norman, an Oklahoma Municipality;

City of Norman Police Department, a municipal law enforcement agency; Keith

Humphrey, in his official and individual capacities; Kyle Canaan, an individual; Daniel

                                           2
            Case 5:19-cv-00113-SLP Document 1 Filed 02/05/19 Page 3 of 9



Brown, an individual, Turn Key Health Clinics, LLC, an Oklahoma Limited Liability

Company; Clayton Rickert, an individual; Norman Regional Hospital Authority d/b/a

Norman Regional Hospital, a public trust; Emergency Services of Oklahoma, P.C., a

Domestic Professional Corporation; Steven M. Roberts, D.O., an individual; and Justin

L. Holbrook, A.P.R.N., C.N.P., an individual, Defendants, Case No. CJ-2019-71 (“State

Court Action”). The initial State Court Action was filed on January 15, 2019.

       2.      The Petition asserts violations of the Fourth, Eighth, and Fourteenth

Amendments of the Federal Constitution pursuant to 42 U.S.C. § 1983, as well as other

state law claims.

       3.      Defendant Board of County Commissioners of Cleveland County was

purportedly served with a copy of the initial Petition and Summons on or about January

16, 2018. Defendants Sheriff Gibson, Barr, and Shifflett were served on or about January

17, 2018. Defendants Andrews and Scott were served on or about January 18, 2018.

Defendants Knapp and Barr have not been served to date, but expressly join in on this

removal. These Defendants expressly reserve all arguments under Fed. R. Civ. P. 12(b),

specifically within 12(b)(4), (5), and (6).

       4.      Defendant Turn Key Clinics, LLC, was purportedly served with a copy of

the Petition on or about January 17, 2019. Defendant Clayton Rickert was served on or

about January 22, 2019. These Defendants expressly reserve all arguments available

pursuant to Fed. R. Civ. P. 12(b), specifically within 12(b)(4),(5), and(6).

       5.      Defendant Keith Humphrey and Defendant Kyle Canaan were purportedly

served on or about January 16, 2019. Defendant City of Norman Police Department was

                                              3
            Case 5:19-cv-00113-SLP Document 1 Filed 02/05/19 Page 4 of 9



purportedly served on or about January 17, 2019. These Defendants expressly reserve all

arguments available pursuant to Fed. R. Civ. P. 12(b), specifically within 12(b)(4),(5),

and(6).

       6.      Defendant Norman Regional Hospital Authority, a public trust, d/b/a

Norman Regional Health System was served on or about January 17, 2019 and also

reserves all arguments available pursuant to Fed. R. Civ. P. 12(b), specifically within

12(b)(4), (5) and (6).

       7.      Defendant Emergency Services of Oklahoma, P.C., a domestic professional

corporation, was served on or about January 16, 2019 and reserves all arguments

available pursuant to Fed. R. Civ. P. 12(b), specifically within 12(b)(4), (5) and (6).

       8.      Therefore, this Notice of Removal is timely filed pursuant to 28 U.S.C. §

1446(b) as it is filed within the thirty days after purported service of the Petition on the

Defendants served thus far.

       9.      This removal is pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1441 as

Plaintiff has alleged claims arising under the laws of the United States, as well as 28

U.S.C. § 1367, as this Court has supplemental jurisdiction over Plaintiff’s state law

claims.

       10.     Written notice of the filing of this Notice of Removal will promptly be

given to Plaintiff and a copy of the Notice of Removal will be filed with the Clerk of the

District Court of Cleveland County, State of Oklahoma, as provided by 28 U.S.C. § 1446

(d).



                                              4
         Case 5:19-cv-00113-SLP Document 1 Filed 02/05/19 Page 5 of 9



      11.    Copies of all process, pleadings, and orders filed or served upon

Defendants in the aforementioned State Court Action are attached hereto as follows, and

made a part hereof:

      Exhibit 1       Docket Sheet

      Exhibit 2       Petition (1.15.19)

      Exhibit 3       Entry of Appearance by Chris Hammons (1.15.19)

      Exhibit 4       Entry of Appearance by Jason Hicks (1.15.19)

      Exhibit 5       Return of Service for Sheriff Gibson (1.17.19)

      Exhibit 6       Return of Service for City of Norman (1.18.19)

      Exhibit 7       Return of Service for Board of County Commissioners, Harold
                      Haralson (1.18.19)

      Exhibit 8       Return of Service for Board of County Commissioners, Darry Stacy
                      (1.8.19)

      Exhibit 9       Return of Service for Board of County Commissioners, Rod
                      Cleveland (1.18.19)

      Exhibit 10      Return of Service for Cleveland County Sheriff's Office (1.18.19)

      Exhibit 11      Return of Service for Kyle Canaan (1.18.19)

      Exhibit 12      Return of Service for Norman Regional Hospital Authority (1.18.19)

      Exhibit 13      Return of Service for City of Norman Police Department (1.18.19)

      Exhibit 14      Return of Service for Emergency Services of Oklahoma, P.C.
                      (1.18.19)

      Exhibit 15      Return of Service for Keith Humphrey (1.22.19)

      Exhibit 16      Return of Service for Todd Gibson (1.22.19)

      12.    As stated herein, Defendants respectfully reserve their right to file all

appropriate motions and raise all defenses and objections in this action after it has been


                                             5
         Case 5:19-cv-00113-SLP Document 1 Filed 02/05/19 Page 6 of 9



properly removed to the United States District Court for the Western District of

Oklahoma.

      WHEREFORE, all Defendants named above and herein, by and through counsel,

hereby remove the above-captioned case now pending in the District Court of Cleveland

County, State of Oklahoma, to the United States District Court for the Western District of

Oklahoma.

      JURY TRIAL DEMANDED.

                                         Respectfully submitted,


                                         s/Jessica L. Dark
                                         Robert S. Lafferrandre, OBA #11897
                                         Randall J. Wood, OBA #10531
                                         Jessica L. Dark, OBA #31236
                                         PIERCE COUCH HENDRICKSON
                                           BAYSINGER & GREEN, LLP
                                         Post Office Box 26350
                                         Oklahoma City, Oklahoma 73126
                                         Telephone: (405) 235-1611
                                         Facsimile: (405) 235-2904
                                         Email: jdark@piercecouch.com
                                         Attorneys for Defendant Board of County
                                         Commissioners for Cleveland County,
                                         Cleveland County Sheriff's Office, Gibson,
                                         Andrews, Knapp, Barr, Shifflett, and Scott




                                            6
Case 5:19-cv-00113-SLP Document 1 Filed 02/05/19 Page 7 of 9



                           s/Alexandra G. Ah Loy
                           (signed with permission by filing attorney)
                           Alexandra G. Ah Loy, OBA #31210
                           Johnson, Hanan and Vosler
                           9801 N. Broadway Extension
                           Oklahoma City, OK 73114
                           (405) 232-6100
                           (405) 232-6105
                           aahloy@johnsonhanan.com
                           Attorney for Defendants Turn Key Health
                           Clinics, LLC, and Rickert



                           s/Robert D. Hoisington
                           (signed with permission by filing attorney)
                           Glen D. Huff, OBA # 4449
                           Robert D. Hoisington #15090
                           FOLIART, HUFF, OTTAWAY & BOTTOM
                           201 Robert S. Kerr Avenue, 12th Floor
                           Oklahoma City, OK 73102
                           Telephone: (405) 232-4633
                           Facsimile: (405) 232-3462
                           glenhuff@oklahomacounsel.com
                           roberthoisington@oklahomacounsel.com
                           Attorneys for Defendant Norman Regional
                           Hospital Authority

                           s/Rickey J. Knighton
                           (signed with permission by filing attorney)
                           CITY OF NORMAN, OKLAHOMA
                           KATHRYN WALKER, INTERIM CITY
                           ATTORNEY
                           Rickey J. Knighton II, OBA No. 17257
                           Jeanne Snider, OBA No. 19223
                           Kristina L. Bell, OBA No. 21597
                           Assistant City Attorneys
                           P.O. Box 370
                           201 West Gray
                           Norman, Oklahoma 73070
                           Attorneys for City of Norman, Norman Police
                           Department, Humphrey, Canaan, Brown


                             7
    Case 5:19-cv-00113-SLP Document 1 Filed 02/05/19 Page 8 of 9



                               s/Brandon Whitworth
                               (signed with permission by filing attorney)
                               Brandon Whitworth, OBA No. 18874
                               brandonw@rodolftodd.com
                               Eric S. Loggin, OBA No. 30630
                               Eloggin@rodolftodd.com.
                               RODOLF & TODD
                               15 E. 5th Street, Sixth Floor
                               Tulsa, Oklahoma 74103
                               (918) 295-2100; (918) 295-7800 (fax)
                               Attorneys for Defendants Emergency Services
                               of Oklahoma, P.C. a Domestic Professional
                               Corporation




.



                                 8
         Case 5:19-cv-00113-SLP Document 1 Filed 02/05/19 Page 9 of 9



                                CERTIFICATE OF MAILING

        I hereby certify that on the 5th day of February, 2019, I electronically transmitted
the attached document to the Clerk of the Court using the ECF System for filing and via
E-Mail to the below counsel of record:

Chris Hammons                                    Alexandra G. Ah Loy
Jason M. Hicks                                   Johnson, Hanan and Vosler
1332 S.W. 89th Street                            9801 N. Broadway Extension
Oklahoma City, OK 73159                          Oklahoma City, OK 73114
Attorneys for Plaintiff                          (405) 232-6100
                                                 (405) 232-6105
                                                 aahloy@johnsonhanan.com
                                                 Attorney for Defendant Turn Key Health
                                                 Clinics, LLC

Glen D. Huff                                     CITY OF NORMAN, OKLAHOMA
Robert D. Hoisington                             KATHRYN WALKER, INTERIM CITY
201 Robert S. Kerr Avenue, 12th Floor            ATTORNEY
Oklahoma City, OK 73102                          Rickey J. Knighton II, OBA No. 17257
Telephone: (405) 232-4633                        Jeanne Snider, OBA No. 19223
Facsimile: (405) 232-3462                        Kristina L. Bell, OBA No. 21597
glenhuff@oklahomacounsel.com                     Assistant City Attorneys
roberthoisington@oklahomacounsel.com             P.O. Box 370
Attorney for Defendant Norman Regional           201 West Gray
Hospital Authority, a public trust               Norman, Oklahoma 73070
                                                 Attorneys for City of Norman, Norman
                                                 Police Department, Humphrey, Canaan,
                                                 Brown




                                                   s/Jessica L. Dark
                                                   Jessica L. Dark




                                             9
